In order to save the court time and labor necessarily entailed in the consideration of the increasing number of requests for leave to file second motions for rehearing *Page 32 
it was announced in Hickman v. State, 93 Tex.Crim. Rep.,247 S.W. 518, under what circumstances only such requests would be granted or such motions considered. The principle there announced has been followed in Brazzell v. State, 103 Tex. Crim. 33,  266 S.W. 1119; Calley v. State, 103 Tex. Crim. 53,279 S.W. 848; Duncan v. State, 287 S.W. 55.
An examination of appellant's second motion in view of the principle announced in the foregoing authorities does not lead us to believe any matters have been overlooked in the previous consideration of appellant's case or that any error has been shown in the opinions heretofore rendered.
We commend the zeal of counsel who were appointed by the court to represent appellant, but we think the second motion presents no matter calling for further consideration.